Citation Nr: 0909595	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1971 
to August 1973.

This appeal to the Board of Veterans' Appeals (Board) comes 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

This case was initially before the Board in June 2008, at 
which time it remanded it for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.


FINDINGS OF FACT

1.  The Veteran has a current right knee disorder, diagnosed 
as status post right knee replacement for degenerative joint 
disease (DJD).

2.  There is no evidence of DJD or other right knee disorder 
in service or within one year of service, or for many years 
thereafter.

3.  There is probative medical evidence against a link 
between the Veteran's current right knee disorder and his 
period of active military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in February 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006, after issuance of the initial 
unfavorable AOJ decision in March 2006.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
February 2006, followed by subsequent VCAA and Dingess notice 
in March 2006, the RO readjudicated the claim in an SOC dated 
in September 2006 and an SSOC dated in January 2009.  Thus, 
the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and private 
treatment records as identified and authorized by the 
Veteran.  The VA also afforded the Veteran a VA examination 
in August 2008 and obtained an addendum medical nexus opinion 
in September 2008.  Moreover, the Veteran and his 
representative have submitted several lay statements in 
support of his claim.  Finally, in a February 2009 response 
to a January 2009 SSOC notice, the Veteran indicated that he 
has no additional evidence to submit.  Thus, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2008 remand.  Specifically, the RO 
was instructed to provide the Veteran with a VA examination 
by an appropriate specialist to determine the nature and 
etiology of his right knee disorder, and determine whether 
any right knee disorder is related to his military service.  
The Board finds that the RO has complied with these 
instructions by providing the Veteran with such an 
examination, and that the VA examination report and addendum 
to the report substantially comply with the Board's June 2008 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran claims that his current right knee 
disorder, currently diagnosed as status post right knee 
replacement for DJD, is related to service.  See treatment 
records from West Orange Orthopaedics dated in February 2006, 
notice of disagreement (NOD) dated in March 2006, and VA 
examination report dated in August 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination report dated in August 
2008 reveals a diagnosis of status post right knee 
replacement for DJD.  Private treatment records dated in 
November 2006 also show a diagnosis of right knee 
osteoarthritis, for which the Veteran underwent a right total 
knee arthroplasty in January 2007, and a diagnosis of right 
knee internal derangement and right knee osteoarthritis in 
February 2006.  See treatment records from West Orange 
Orthopaedics dated in February 2006, November 2006, and 
January 2007; and VA examination report dated in August 2008.  
Thus, there is sufficient evidence of a current right knee 
disorder.  Consequently, the determinative issue is whether 
the Veteran's right knee disorder is somehow attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

However, a review of the Veteran's STRs reveals that although 
he received treatment for sharp pain in the right knee in 
September 1972, there were no other complaints of, or 
treatment for, pain to the right knee or other problems in 
the right knee while he was in service.  Significantly, the 
August 1973 separation examination was unremarkable for any 
complaint or evidence of a right knee disorder.  Thus, the 
Board must find that the STRs, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of any right knee disorder in service.  However, 
the Board acknowledges that the Veteran is at least competent 
to report symptoms of a right knee disorder in service.   

Post-service, the Veteran was examined for pain in the right 
knee in October 1975, when he was admitted to Winchester 
Hospital for pain in the right knee after he slipped and 
twisted his right knee while playing football.  See 
examination report from Winchester Hospital dated in October 
1975.  An antrogram at that time revealed a tear of the 
medial meniscus in the right knee, for which the Veteran 
underwent surgery.  These medical records also reference an 
injury to the right knee two years prior to 1975, although it 
is unclear how this prior injury occurred.

In 2006, the Veteran again sought medical attention for pain 
in his right knee.  Medical history from that time reveals 
that the Veteran experienced intermittent problems with his 
right knee since undergoing surgery in 1975, although medical 
records since then do not indicate treatment for any such 
pain.  Medical history given in 2006 also indicates that, 
despite problems with his knee, the Veteran was active in 
sports and maintained an active lifestyle.  The diagnosis at 
that time was right knee internal derangement and right knee 
osteoarthritis.  See treatment records from West Orange 
Orthopaedics dated in February 2006.  Apparently, this was 
the first time the Veteran was diagnosed with a right knee 
disorder, which came over 30 years since discharge from 
service.  In that regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson, supra, 230 F.3d at 1332. 

Subsequently, an August 2008 VA examination revealed that the 
Veteran underwent a right total knee replacement in January 
2007 for his right knee DJD.  See VA examination report dated 
in August 2008.  However, aside from the February 2006 
diagnosis of right knee DJD and post-surgical check-ups of 
the Veteran's knee from February 2007 to April 2007, there is 
no other evidence of other or current treatment for a right 
knee disorder.  In this regard, although he is competent to 
report right knee pain and worsening symptoms since service, 
the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
right knee problems until decades after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  

Therefore, the presumption of in-service incurrence for 
arthritis is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, 
the Board finds no evidence of non-chronic right knee 
disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current right knee 
disorder and his active military service, the medical 
evidence of record on this determinative issue includes three 
favorable medical opinions from private physicians, one 
favorable VA medical opinion, and one unfavorable addendum VA 
medical opinion.  In this regard, in the evaluation of the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the three positive opinions, a statement provided by 
Dr. P.F., in February 2006, indicated that the Veteran's 
military service has had a negative impact on his right knee.  
Subsequently, the Veteran's treating physician, Dr. K.C., 
provided a statement in March 2006 that the Veteran's right 
knee arthritis was a result of an injury or accumulation of 
injuries occurring earlier in life.  In August 2008, Dr. K.C. 
provided another statement, indicating that the Veteran 
underwent a total knee replacement recently and that his need 
for such a procedure at such a young age likely resulted from 
a knee injury he sustained in 1973.  In this regard, the 
Board finds these three opinions to be of limited probative 
value because there is no indication that a review of the 
Veteran's pertinent STRs or other post-service records was 
conducted by the physicians.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history).  When medical history is 
provided by a Veteran and recorded or transcribed by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the Veteran; the critical question is 
whether that history was accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  Here, 
it does not appear that these physicians were aware of the 
Veteran's post-service intercurrent injuries from playing 
sports.  See 38 C.F.R. § 3.303(b).  Moreover, Dr. P.F.'s 
February 2006 statement specifically indicated that it was 
based on the Veteran's reported history, and Dr. K.C.'s 
conflicting statements in March 2006 and August 2008 
regarding the number of knee injuries the Veteran sustained 
during service indicate that he is unfamiliar with the 
Veteran's pertinent service medical history.  Thus, these 
opinions appear to have been mostly based on the Veteran's 
reported history, which did not appear to be entirely 
accurate or complete. 

As to favorable VA opinion, an August 2008 VA examiner 
initially provided a favorable nexus opinion regarding the 
Veteran's right knee disorder and his military service, 
stating that the Veteran's right knee disorder was at least 
as likely as not a result of injuries in military service.  
The August 2008 VA examiner based this opinion on the 
Veteran's reported history of multiple injuries to the right 
knee, with records of advanced arthritis that resulted in a 
total right knee arthoplasty, and a discrepany between the 
right knee's condition and the left knee, which remained 
completely normal.  See VA examination report dated in August 
2008.  However, as the RO subsequently point out and as the 
Veteran failed to mention to the VA examiner in August 2008, 
the Veteran sustained only one knee injury during service, 
and the Veteran led a very active lifestyle following 
service, playing multiple sports and incurring injuries from 
playing those sports.  Thus, the Board also finds the August 
2008 medical opinion to be of limited probative value 
because, again, there is no indication that a review of the 
Veteran's pertinent STRs or other post-service records was 
conducted by the VA examiner.  See Elkins, supra; LeShore, 
supra.  Although the VA examiner indicated that he had 
reviewed the Veteran's claims file and medical records, he 
appeared unaware of the number of injuries the Veteran 
incurred in service and of the Veteran's post-service 
intercurrent injuries. 

In a subsequent addendum in September 2008, after further 
review of the Veteran's STRs and post-service treatment 
records, the August 2008 VA examiner corrected his nexus 
opinion to state that the Veteran's right knee DJD "is less 
likely as not caused by or a result of military service."  
In providing this opinion, the VA examiner called attention 
to the fact that the Veteran's records reflect a post-service 
injury to his right knee in 1975, for which he underwent an 
anterior cruciate ligament (ACL) reconstruction and partial 
medial meniscectomy.  The VA examiner indicated that the 1975 
surgery is more likely to be responsible for the Veteran's 
right knee DJD and total knee replacement in 2007.  See VA 
examination addendum report dated in September 2008.  As this 
updated opinion was provided in light of a review of the 
Veteran's entire medical history, the Board finds that this 
opinion is entitled to great probative weight.  Thus, the 
Board concludes the September 2008 VA opinion suggesting no 
nexus outweighs the favorable positive opinions mentioned 
above.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Furthermore, during treatment in October 1975 and February 
2006, the Veteran reported having a very active lifestyle and 
being very active in sports.  In fact, the knee injury that 
the Veteran incurred in October 1975 was the result of 
playing football.  See examination report from Winchester 
Hospital dated in October 1975 and treatment records from 
West Orange Orthopaedics dated in February 2006.  Treatment 
records also show that the Veteran continued to play golf 
only a few months following his right total knee 
arthroplasty, resulting in some swelling in his right knee, 
despite recommendations from his physician that he limit his 
activities and refrain from vigorous activities following the 
surgery.  See treatment records from West Orange Orthopaedics 
dated in March 2007 and June 2007.  These records, taken as a 
whole, provide evidence of possible post-service intercurrent 
causes for the Veteran's current right knee disorder under 38 
C.F.R. § 3.303(b). 

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
right knee disorder claim as they reveal a right knee 
disorder that began years after service with no connection to 
service, and with possible post-service intercurrent causes 
for his current right knee disorder. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced right knee problems over 
time, he is not competent to render an opinion as to the 
medical etiology of his current right knee disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


